DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 April 2021 has been entered.
THIS ACTION IS NON-FINAL.


Status of Claims

Claims 1, 6-9, 12, 17-20, 22-27 are pending.
Claims 2-5, 10-11, 13-16, 21 are cancelled.
Claims 1, 6-9, 12, 17-20, 22-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 1, 6-9, 12, 17-20, 22-27 are rejected under 35 U.S.C. 112(b) as indefinite.
Claims 1, 6-9, 12, 17-20, 22-27 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 1, 6-9, 12, 17-20, 22-27 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1, 6-9, 12, 17-20, 22-27
.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 6-9, 12, 17-20, 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1, 12, 22, the limitation “wherein it is impractical to determine a similarity count for every individual in the larger population” is considered new matter, for lack of description in the original specification for it.   The claim(s) is(are) therefore rejected for failing to comply with the written description requirement.
Regarding claims 6-9 / 17-20, which depend on above rejected claims 1 /12 are rejected for the same reason.   



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 1, 6-9, 12, 17-20, 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, 12, 22, “representing a sample of a larger population in a database, wherein it is impractical to determine a similarity count for every individual in the larger population”, larger than what? impractical for what?  the specification does not provide limiting definition to determine the scope of this limitation, the claim is therefore indefinite.  For the purpose of applying prior art, “representing a sample of a larger population in a database, wherein it is impractical to determine a similarity count for every individual in the larger population” is construed to be “representing a sample of a population in a database”.
Regarding claims 6-9 / 17-20 / 23-27, which depend on above rejected claim 1 / 12 / 22, are rejected for the same reason. 
Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Judicial Exception

Claims 1, 6-9, 12, 17-20, 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
With regards to claim 1 / 12 / 22, the claim recites method / system / non-transitory computer readable medium, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 12 / 22, in part, recites
“determining, from cross-sectional data in the longitudinal dataset for each of the individuals represented in the sample, a similarity measure; rounding the similarity measure to an integer value, wherein using a combinatorics approach, the integer value of the rounded similarity measure directly translates to a respective one of equivalence classes, each including a subset of the individuals having identical values for all the quasi-identifiers, each subset having a subset size” (Mental Process), “for each of the equivalence classes: obtaining a sample equivalence class distribution by dividing the rounded similarity measure by the determined similarity measure, wherein the obtained sample equivalence class distribution is a population equivalence class distribution; calculating a probability that the equivalence class of a first size comes from population of the equivalence class of a second size; calculating an average prosecutor risk, without consideration of the population, by dividing a proportion of the individuals that belong to the equivalence class by the subset size of the equivalence class and summing the result; and determining the journalist risk by multiplying the proportion of the individuals that belong to the equivalence class by the calculated probability; and de-identifying the dataset based on the journalist risk” (Mathematical Concept)
The limitation “determining, from cross-sectional data in the longitudinal dataset for each of the individuals represented in the sample, a similarity measure; rounding the similarity measure to an integer value, wherein using a combinatorics approach, the integer value of the rounded similarity measure directly translates to a respective one of equivalence classes, each including a subset of the individuals having identical values for all the quasi-identifiers, each subset having a subset size”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computing device, processors, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components,  “determining” in the limitation citied above could be performed by a human mind to analyze personal profile dataset, with possible aid of paper & pen and/or calculator (e.g., a fraud investigator can analyze dataset for individuals to sort out the data, generating statistics, and to determine risk of fraud using paper and pen),, Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Further, the limitations of “for each of the equivalence classes: obtaining a sample equivalence class distribution by dividing the rounded similarity measure by the determined similarity measure, wherein the obtained sample equivalence class distribution is a population equivalence class distribution; calculating a probability that the equivalence class of a first size comes from population of the equivalence class of a second size; calculating an average prosecutor risk, without consideration of the population, by dividing a proportion of the individuals that belong to the equivalence class by the subset size of the equivalence class and summing the result; and determining the journalist risk by multiplying the proportion of the individuals that belong to the equivalence class by the calculated probability; and de-identifying the dataset based on the journalist risk”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of factorizing / initializing / optimizing matrixes, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  The limitation cited above also include mathematical concepts, also a category of abstract idea.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 12 / 22 recites the additional elements: (a) using generic computer elements (like server computer, processor, computer-readable medium coupled with the processors); (b) “displaying the journalistic risk on a display of the computing device” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.  
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 12 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and to perform data IO is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent Claims)
Claims 6-9 / 17-20 / 23-27 are dependent on claim 1 / 12 / 22 and include all the limitations of claim 1 / 12 / 22. Therefore, claims 6-9 / 17-20 / 23-27 recite the same abstract ideas cited in claim 1 / 12 / 22.
With regards to claims 6-9 / 17-20 / 23-27, the claims recite further steps for mathematical calculations, as drafted, under its broadest reasonable interpretation, covers steps for mathematical calculations, which is a mathematical concept.  Accordingly, the claims recite an abstract idea.  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.




Response to Argument

Applicant’s arguments filed 19 November 2020 has been fully considered but they are not fully persuasive. 
Regarding 112(a) rejection, Applicant’s amendment overcome previous issues but introduce new issues of 112(a)(b), see 112 rejection section for details.
Regarding 101 rejection, Applicant submits that (p.10) 

    PNG
    media_image1.png
    274
    1003
    media_image1.png
    Greyscale

Examiner’s response: it is not clear what “impractical” means, Applicant first said “for a computer”, then later said “for a human”.  There is no limiting definition of what is so large to be impractical.  The amended claim is indefinite.  As stated in last office action, the nature of the process claimed can be performed by human with possible aid of paper, pen, or calculator, hence it is directed to a mental process (e.g., e.g., a human data protector can analyze dataset for individuals to sort out the data, generating statistics, to determine risk, and remove identity data when risk is detected using paper and pen), see Appendix 1 to October 2019 Update.   The claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
El Emam, et al., US-PGPUB NO.2010/0077006 A1 [hereafter El Emam] teaches performing risk assessment of a dataset de-identified from a source database.  
Emam, et al., “Protecting Privacy Using k-Anonumity”, Journal of the American Medical Informatics Association, Vol.15, No.5, Sept./Oct. 2008, [hereafter Emam] shows evaluating privacy risk and protecting personal data.
Ferrari, et al., “Smooth Function Approximation Using Neural Networks”, IEEE Transactions on Neural Network, Vol.16, No.1, January 2005, [hereafter Ferrari] shows function approximation using neural networks.
El Emam, et al., “Evaluating the Risk of Re-identification of Patients from Hospital Prescription Records”, Can J. Hosp Pharm 2009;62(4):307-319 [hereafter Emam1] shows prosecutor risk and equivalence class.
Friedrich, et. al., US-PGPUB NO.2007/0026365 A1 [hereafter Friedrich] teaches virtual patent population mapping.  Binkowski, et al., US-PATENT NO.8,447,738B1 [hereafter Binkowski
Vapnik, et al., “An Overview of Statistical Learning Theory”, IEEE Transactions on Neural Networks, Vol.10, No.5, September 1999 [hereafter Vapnik] teaches statistical learning of large dataset.




Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.   The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.    
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126